Order entered May 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00339-CV

                    METHODIST HOSPITALS OF DALLAS, Appellant

                                                 V.

     VICKIE MILES, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
      WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
    REPRESENTATIVE OF THE ESTATE OF W.T. MAYES, DECEASED, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-16088

                                            ORDER
       Before the Court is appellant’s May 16, 2019 unopposed second motion for extension of

time to file its brief. Appellant explains the parties have settled their dispute but have not yet

finalized the contents of the settlement agreement. The extension would allow the parties to

finalize the agreement without incurring briefing costs. We GRANT the motion as follows.

       We SUSPEND the briefing deadline and ORDER appellant to file, no later than June 10,

2019, either a motion to dismiss or status report.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE